In a proceeding pursuant to CFLR article 75 to permanently stay arbitration of an uninsured motorist claim, the proposed additional respondent Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Archer, J.H.O.), dated October 7, 2005, which, after a hearing, granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the proposed additional respondent Allstate Insurance Company (hereinafter Allstate) failed to effectuate the cancellation of a policy of insurance it issued to its insured, Lisa Cruz, because it failed to prove that a proper final premium bill had been timely mailed to her (see Lumbermens Mut. Cas. Co. v Gamble, 250 AD2d 540 [1998]; Matter of Paramount Ins. Co. v Moctezuma, 201 AD2d 652, 653 [1994]; Matter of Home Indem. Co. v Scricca, 147 AD2d 697 [1989]; cf. Matter of Eagle Ins. Co. v Gervais, 242 AD2d 572, 573 [1997]). Allstate also failed to prove that its notice of cancellation to Cruz complied with the requirements of Vehicle and Traffic Law § 313 (1) (a) (see Duhs v Royal Globe Ins. Co., 63 AD2d 992 [1978]).
Accordingly, the Supreme Court properly granted the petition to permanently stay arbitration of the uninsured motorist claim (see Matter of Allstate Ins. Co. v Ramirez, 208 AD2d 828 [1994]). Adams, J.E, Skelos, Fisher and Covello, JJ., concur.